Citation Nr: 1302003	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the claimant as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959, from December 1990 to May 1991, and he had additional service with the Army National Guard.  He died in April 2007.  The claimant is the Veteran's son. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The claimant and B.M. testified at an October 2009 video conference hearing; the hearing transcript has been associated with the claims file and has been reviewed. 

In December 2009 and February 2012, the Board remanded the claim for further development and it has since returned to the Board for further appellate consideration.


FINDING OF FACT

The claimant was not permanently incapable of self-support by reason of mental or physical defect as of his 18th birthday.



CONCLUSION OF LAW

The criteria for recognition of the claimant as the helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claimant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VCAA letters were sent in May 2007, February 2010, April 2011, February 2012, and May 2012.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the claimant of the claimant's and VA's respective responsibilities in obtaining this supporting evidence.  

The claimant also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which the claimant presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the bases of the prior determinations and, in so doing, discussed the elements of the claims that were lacking to substantiate them when previously considered.  To this end, the undersigned explored the elements relative to this claim and the types of supporting evidence needed.  See, for examples, pages 16-26 of the hearing transcript.  Moreover, the Board remanded this case to procure additional evidence.  Neither the claimant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the claimant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits as the claimant fully explained the relevant contentions and medical history and why it is the his belief that he is entitled to VA recognition as the helpless child.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claim based on the current record.

Also, the Board notes that subsequent to the Board's February 2012 remand, the RO/AMC has been unable to locate or contact the claimant.  The appropriate efforts were made to secure his current address and phone number, but the efforts were futile.  See June 25, 2012 Formal Finding on the Unavailability of Address and Telephone Number.  The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record.  See generally Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) .  Since the claimant was sent all of the post-February 2012 remand correspondence to the address of record, including SSOCs, VA notices, requests for medical releases, etc., VA satisfied its duty to notify the claimant at his last address of record.  

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Multiple attempts have been made to secure the appellant's medical records and Social Security Administration (SSA) records.  With the exception of some school reports, all efforts have yielded negative responses, to include from the SSA.  See June 22, 2012 Formal Finding on the Unavailability of Social Security Records.  In addition, in an effort to undertake another effort to obtain private medical records in compliance with the Board's February 2012 remand, the claimant was sent notice also including a request for the appropriate medical release.  However, as noted above, the claimant has relocated and has not notified VA of any change of address nor was VA able to locate him.  As such, any information that these additional records could yield cannot be considered.  Thus, there is no indication that any additional evidence, relevant to the claim, is available and not part of the claims file.  The claimant also was provided a VA compensation examination, including for a medical nexus opinion concerning whether he was permanently incapable of self-support by age eighteen.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to the determinative issue in this case, so even if the claimant could be located, additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examination of record is adequate to address the matter on appeal, particularly given the claimant's current lack of cooperation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, the Board is satisfied there was compliance with this remand directive, to the extent possible, given the unknown location of the claimant.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Thus, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the claimant regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).


Helpless Child Status

The issue on appeal is whether the claimant is entitled to recognition as a helpless child of the Veteran.  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a) .  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects-rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id. However, if a finding is made that the child was permanently incapable of self-support as of his or her 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.  Id. 

The claimant was born in September 1967.  He turned 18 years old in September 1985.  In correspondence of record and at his hearing, the claimant indicated that he did not complete schooling beyond 9th grade and was told that the school system could not help him further, which he stated was due to his mental condition.  He maintained that he was hospitalized for psychiatric problems, and treated for those problems, on several occasions before he turned 18 years old.  He also asserted that he was diagnosed with epilepsy around 18 years of age.  He stated that he has never maintained any meaningful employment.  B.M. also testified on the claimant's behalf.  She also asserted that the claimant has not held down regular employment and was cared for by his father, until his death.  She also related that she visited the claimant while he was psychiatrically hospitalized.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The claimant is competent to report what he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Likewise, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a claimant's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  

The claimant is competent in this case to report his symptoms, that he was psychiatrically hospitalized, and that he has not held gainful employment.  Similarly, B.M. is also competent to report that she observed the claimant, visited him in a hospital, and knows that he has not held meaningful employment.  Nonetheless, there is nothing in the record demonstrating that either the claimant or B.M. have received any special training or acquired any medical expertise in evaluating psychiatric or epileptic disabilities.  Therefore, a medical expert opinion would be more probative regarding the question in this case of whether the claimant was incapable of self support at age 18.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).

Thus, the Board sought to obtain all pertinent records and have the claimant examined.  In support of his claim, some of the claimant's school records were acquired.  The records are dated through 1983, before the appellant turned 18 years old.  They reflect that he was at best an average student.  Although there is a notation that he was physically aggressive to his peers, there is also notation that he was friendly to peers and adults and that he made friends.  It is noted that he could be a "rascal."  There is no mention of a psychiatric defect or diagnosis.  

As noted above, exhaustive efforts have been undertaken to secure the claimant's medical records, to no avail.  Originally some records were requested under his name and his father's Social Security number, but they did not yield any records based on his name.  Another request was scheduled to be made under his Social Security number, but the claimant did not provide the requested medical release information.  Thus, no additional records can be obtained and the claimant has left no forwarding address so that VA can obtain additional information from him.  Further, although the claimant may be receiving SSA benefits, there is no copy of the complete decision with the underlying medical records for the Board to assess the claimant's physical and mental state at age 18 years.

Prior to his relocation to an unknown address, the claimant was afforded a VA examination in April 2011.  The claimant's history was reviewed.  The examiner noted that he was raised by his father and was currently in touch with his mother.  The claimant reported that he was kicked out school, but he could not remember why.  He said that his behavior was poor and he did not have many friends.  The claimant related that he had never been married, but lived with another woman for a while and fathered a child who he was not in contact with at the present time.  The claimant reported that he had never worked other than to help at a friend of his father's garage off and on.  However, he related that he took care of his father, giving him baths, visiting with him, staying with him, and taking care of his personal matters.  The examiner noted that VA records showed that the claimant was indeed active in his father's care and would call about his medication, pick up his medications, and arrange appointments for him.  Currently, the claimant indicated that he took care of things around the house, fed the horses, and met a friend for coffee every day.  The claimant stated that he was unable to work and Social Security had determined that was disabled.  The claimant reported that his disabilities were diabetes, epilepsy, and being unable to read and write.  He could not provide a prior psychiatric diagnosis, but said that he had tried to kill himself twice, resulting in psychiatric hospital admission.  The claimant related that he socialized with family and engaged in family activities.  With regard to his psychiatric problems, he did not seem to understand the examiner's questions.  However, the examiner appeared to suspect that the claimant had some deeper understanding than he indicated on the surface.  He was also able to provide concrete thinking.  There were no current suicidal or homicidal ideations.  The diagnosis was dysthymia and the global assessment of functioning score was 60, indicative of moderate impairment.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The examiner felt that the claimant had dysthymia in that he had been depressed for most days over several years.  It was likely that in the past he had met the criteria for a major depressive disorder based on the suicidal ideation and attempts.  He had been unemployed most of his adult life and the examiner noted that he reported that it was due to his need to care for his father.  The examiner also stated that with the lack of any additional psychiatric evidence, he did not see any serious psychiatric disability which had rendered the claimant permanently incapable of self-support by the age of 18 years.  In support of this conclusion, the examiner indicated that the current diagnosis was non-disabling and there were no further records showing serious mental illness.  Although the claimant claimed to be illiterate, the examiner stated that this status did not render one incapable of employment.  Conversely, evidence of his capability was that he took care of his father in his declining health.  He arranged his medical appointments, his affairs, and his medications when his father could not perform these tasks for himself.  The examiner noted that the information the claimant provided in the interview was inconsistent in that he could claim not to know what a word meant, but then would exhibit a higher level of functioning.  The examiner felt that he was competent, able to manage his affairs, and had been managing his affairs.  He was also able to manage his activities of daily living and was able to attend to his personal hygiene.  In an April 2012 addendum, the examiner indicated that she concurred with her prior assessment as there was no additional evidence to review.  

Following review of the evidence of record, the Board finds that entitlement to VA benefits based on helpless child status is not shown to be warranted.  Despite VA's efforts to obtain the claimant's medical records, none were received nor submitted by the claimant.  His educational reports show that he had variable educational performance and some behavioral issues, but he was not diagnosed as having a mental defect.  The claimant and B.M. testified that the claimant had been psychiatrically hospitalized and had not held meaningful employment.  The Board accepts the testimony as credible; however, the underlying records which would reflect the level of severity and nature of any illness causing hospitalization are unavailable.  As noted, the Board finds that neither the claimant nor B.M. is as qualified as a medical professional with regard to providing an opinion regarding the level of disability caused by the claimant's psychiatric disorder at age 18 years.  

In that regard, the VA examiner opined that the claimant was not permanently incapable of self-support by the age of 18 years.  She thoroughly reviewed all pertinent history, examined the claimant, and provided rationale for her conclusion.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a claimant for a long period of time or through a factually accurate medical history reported by a claimant.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, as noted, the VA examiner was aware of the claimant's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The evidence supporting the claim is the testimony of the claimant and B.M. as well as the fact that the claimant receives SSA benefits.  However, as noted, the claimant and B.M. are not as qualified to provide an opinion on the pertinent inquiries in this case as the VA examiner.  Also, there is no SSA decision or medical records for review.  The evidence weighing against the claim is the negative replies from the medical facilities where the claimant states he was treated, and, more significantly, the negative opinion of the VA examiner.  The Board places the most probative value on this opinion, for the reasons stated above.  As noted by the examiner, while the claimant may not have held employment, there are varying factors, including his need to care for his father.  He has also demonstrated the ability to manage financial affairs and the care of his father.  His ability to do so tends to negate a findings that has been unable to care for himself at age 18 (and since that time).  There is no evidence dated right at age 18 years, but the VA examiner as a medical professional is qualified to provide a retroactive opinion.  In conclusion, the evidence does not establish that the claimant became permanently incapable of self-support before the age of 18.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the claim, and it must be denied.



ORDER

Entitlement to recognition of the claimant as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


